 


110 HR 117 IH: To amend title XVIII of the Social Security Act to provide for a permanent hold harmless provision for sole community hospitals under the Medicare prospective payment system for covered outpatient department services.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 117 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for a permanent hold harmless provision for sole community hospitals under the Medicare prospective payment system for covered outpatient department services. 
 
 
1.Permanent hold harmless for sole community hospitals under the medicare prospective payment system for hospital outpatient department services 
(a)In generalSection 1833(t)(7)(D) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)) is amended by adding at the end the following new clause: 
 
(iii)Permanent hold harmless for sole community hospitalsIn the case of a sole community hospital (as defined in section 1886(d)(5)(D)(iii)), for covered OPD services furnished after December 31, 2005, for which the PPS amount is less than the pre-BBA amount, the amount of payment under this subsection shall be increased by the amount of such difference.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payment for OPD services furnished on and after January 1, 2008. 
 
